Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/22 has been entered.

Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-10, applicant argues the claims as amended are not taught by the immediate prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, however, upon further search and consideration, the newly discovered prior art document(s), referenced in the updated rejection below, teaches the limitations as claimed. Please see below for full rejection. Accordingly, applicant’s amendments have necessitated the new grounds of rejection set forth.




 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0117827 A1] in view of D2 [US 2021/0012632 A1] in view of D5 [US 2017/0323376 A1].
Claim 1: An information processing apparatus to generate a summary video image by changing an appearance order of a target object detected from a video image, the information processing apparatus comprising: [D1, [0004, and 0045-0046]]
	
	a processor; and [D1, [0004, and 0045-0046]]

a memory storing executable instruction which, when executed by the processor, cause the information processing apparatus to perform operations including: [D1, [0004, and 0045-0046]]

identifying an identical target object based on data on a plurality of target objects detected from a video image; [D1, Figure 1 and [0023-0026]] D1 teaches the object detector which is utilized in the detection of multiple object of interest.

determining an arrangement of a plurality of movement paths of the identical target object such that the plurality of movement paths do not overlap in a time direction, wherein the plurality of movement paths are generated based on a plurality of constitute time-series data; and [D1, Figure 1 and [0027-0028 and 0032-0033]] D1 teaches the path tracker which is configured to track the path of the moving object. As an example, the tracked image data is representative of a time period from 9:00:00 to 9:05:00, in a time period from 9:05:01 to 9:10:00, and in a time period from 9:10:01 to 9:15:00 thus there is no overlap in the movement paths in a time direction. There is an analysis done from combination from six different images.

generating the summary video image including the plurality of movement paths of the identical target object based on the arrangement. [D1, [0032-0033]] D1 teaches the apparatus may further include the video summarizer for generating a video summary based upon the collected representative images in the respective time periods with respect to the moving object, further, D1 teaches the video summarizer displays images of two moving objects included in the representative still images, together on a single screen, an image generated by combining six different still images.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the embodiments of D1 in which the additional optional video summarizer would be utilized in generation of the summary video image based upon the previously analyzed data to provide the movement summary of the objects of interest. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the additional option video summarizer that is possible to be included in the loitering visualization apparatus, [0032].

Further, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the embodiments of D1 with the teachings of D2, see Figure 5 and [0062-0065], in which the similarity between the objects of interest are determined in order to determine an “identical target object”. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the additional option of the determination of the object being similar to one another. It is noted, the P value is utilized in this determination and the identicalness of the objects are dependent upon the comparison of this value. If applicant would like the “identical” to be interpreted in a different manner, further clarification would be required on what is identical with respect to the object (a particular feature). 

Finally, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the embodiments of D1 and D2 with the teachings of D3, wherein the multiple object paths are analyzed and the object properties are analyzed to determine they are substantially similar. The data is essentially bridged together to utilize multiple image capture device data and allow for the summary image to be generated.

Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The information processing apparatus according to claim 1, wherein the identical target object is identified based on an image feature amount of each of the plurality of target objects detected from the video image. [D1, [0024]] D1 teaches the object detector detects the moving objects dependent upon at least one feature in which the object appears more than a predetermined number of times for the preset period of time is detected as the at least one moving object. 

Claim 3: The information processing apparatus according to claim 1, wherein the arrangement is determined so that the plurality of movement paths of the identical target object are reproduced in turn. [D1, Figure 5 and [0033]] D1 teaches the representation of the multiple object with each of their movement paths reproduced in which the combination of the still images provides the movement paths of the identified objects.

Claim 4: The information processing apparatus according to claim 1, wherein the arrangement is determined so that the plurality of movement paths of the the identical target object are reproduced in turn in series. [D1, Figure 5 and [0033]] D1 teaches the representation of the multiple object with each of their movement paths reproduced in which the combination of the still images provides the movement paths of the identified objects. This movement path is shown in a series.

Claim 5: The information processing apparatus according to claim 1, wherein executing the executable instructions causes the information processing apparatus to perform further operations including: receiving selection of one or more target objects from the plurality of target objects detected from the video image, wherein in a case where the selection of the one or more target objects is received, the identical target object is identified only with respect to the one or more selected target objects. [D2, Figure 5 and [0062-0065]] D2 teaches the identical person which has been provided to be analyzed, the computation of a similarity of both of the person and the determination of the identicalness of the persons. 

Claim 7: The information processing apparatus according to claim 1, wherein executing the executable instructions causes the information processing apparatus to perform further operations including: selecting of a target object during reproduction of the summary video image; and reproducing a portion of the video image that contains the selected target object. [D1, [0032]] D1 teaches the video summarizer may select one of the three representative still images shown in FIG. 2, extracts only a portion of the detected moving object from each of the other two representative still images, and merges the extracted portions of the detected moving object with the selected one of the three representative still images.

Claim 9: Claim 9 is rejected for similar reasons as to those described in claim 1. 

Claim 10: Claim 10 is rejected for similar reasons as to those described in claim 1. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0117827 A1] in view of D2 [US 2021/0012632 A1] in view of D5 [US 2017/0323376 A1] in view of D3 [US 2019/0354765 A1].
Claim 6: The information processing apparatus according to claim 1, wherein in a case where there is an interval between the movement paths of the identical target object, the interval is interpolated. [D3, [0087]] D3 teaches anomaly detection algorithms to identify potential problems in the data including, but not limited to, temporal discontinuities (intervals of missing data are flagged), spatial discontinuities (objects traveling is a non-smooth motion, “jumping”) and interpolation detection (data that is too smooth, indicating that post-processing was done by the data supplier to interpolate between known data points in order to fill in missing data). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the embodiments of D1, D2, and D5, as described in claim 1, with the teachings of D3, wherein the anomaly detection is completed in order to correct the issues with the interval anomaly. Interpolation is well known in the art in order to correct “jumping” data. One skilled in the art would have been motivated to modify D1, D2, and D5 in this manner in order to utilize the additional image processing for correction of D3 by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 6.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2016/0117827 A1] in view of D2 [US 2021/0012632 A1] in view of D5 [US 2017/0323376 A1] in view of D4 [US 2012/0098839 A1].
Claim 8: The information processing apparatus according to claim 7, wherein a portion of the video image containing the selected target object and another portion of the video image containing the identical target object identical to the selected target object are reproduced continuously. [D2, Figure 5 and [0062-0065]] D2 teaches in which the similarity between the objects of interest are determined in order to determine an “identical target object”. [D4, 0007] D4 teaches the shooting of the same person using the recording medium in which the images are reproduced as desired from similar image groups and the necessity for reproduction of thte data is increased. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the embodiments of D1 in view of D2 in view of D5, as described in claim 1, with the teachings of D4, wherein D4 includes the reproduction of the data with respect to the similar object data. One skilled in the art would have been motivated to modify D1 in view of D2 in view of D5 in this manner in order to utilize the additional option of the reproduction of the data in which this does not alter any initial analysis and is only a type of post processing. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661